         Case 1:21-cv-00014-SPW Document 5 Filed 05/27/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 VICTOR CHARLES FOURSTAR,                      Cause No. CV 21-14-BLG-SPW
 JR., and RYAN OLD CHIEF,

             Plaintiffs,

       vs.                                                 ORDER


 ALPHA HOUSE; CITY OF
 BILLINGS POLICE DEPARTMENT;
 CAPTAIN RICH ST. JOHN; and
 YELLOWSTONE COUNTY
 SHERIFF MIKE LINDER,

              Defendants.



      Plaintiffs Fourstar and Old Chief each signed a complaint alleging, in part,

that they were wrongfully required to register as sex offenders. They claim their

obligations to register expired under unidentified statutes of limitations. See Order

(Doc. 2-1) at 10 ^ 4(a)-(b); Compl.(Doc. 2)at 1 f III(A)(3)(2). At the time they

filed, both were prisoners. See Am. Compl.(Doc. 11) at 16-17,Fourstar v.

Billings Pre-Release Ctr. Alpha House, No. CV 20-73-BLG-SPW (D. Mont, filed

Dec. 30, 2021); 28 U.S.C. § 1915(h).

      Old Chief did not move to proceed in forma pauperis or pay the filing fee of

$402.00. Fourstar also failed to pay the filing fee. He is not permitted to proceed
                                          1
Case 1:21-cv-00014-SPW Document 5 Filed 05/27/21 Page 2 of 3
Case 1:21-cv-00014-SPW Document 5 Filed 05/27/21 Page 3 of 3
